DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office is in response to amendment filed on 03/23/21.  Regarding the amendment, claims 1-8 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chao et al. (CN 206402080U).
Regarding claim 1, Chao teaches a linear vibration motor, comprising
a base (1 and 8) having an accommodating space (fig 2), 
a vibration unit (3-4) accommodated in the accommodating space, 
an elastic member (2) that fixes and suspends the vibration unit (3-4) in the accommodating space and 
a drive unit (6-7) fixed to the base (1-8) and configured to drive the vibration unit (3-4) to vibrate along a direction perpendicular to a horizontal direction (the vibration unit 3-4 vibrates in a vertical direction), 

the drive unit (6-7) comprises a coil (6) fixed to the base (the coil 6 fixed to the PCB 7, the PCB fixed to the base 8), 
a winding plane (6a, see annotation fig 1 below) of the coil (6) being parallel to a vibration direction (Y) of the vibration unit (3-4), 
an extending direction of thickness (6b) of the coil (6) being perpendicular to the vibration direction (Y) of the vibration unit (3-4), 
the coil (6) fixed on the base (7) through a side surface (6c) in the direction of thickness.

    PNG
    media_image1.png
    893
    600
    media_image1.png
    Greyscale


Regarding claim 5, Chao teaches the vibration unit (3-4) further comprises a pole core (3) fixedly stacked on the magnetic steel (4) in a vibration direction (Y) of the vibration unit (fig 1).
Regarding claim 6, Chao teaches the elastic member (2) is fixed to the pole core (3).
Regarding claim 7, Chao teaches the base (1-8) is of a rectangle (fig 1), and the winding plane (6a) of the coil (6) is parallel to a long axis direction of the base (8, fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Xu et al. (US 2018/0115231 A1).
Regarding claim 3, Chao teaches the claimed invention as set forth in claim 2, except for the added limitation of the drive unit further comprises an iron core fixed at the base, the coil fixedly attached to the iron core and located between the iron core and the magnetic steels.
Xu teaches a linear vibration motor having a drive unit (102) further comprises an iron core (102b) fixed at the base (108), the coil (102a) fixedly attached to the iron core (102b) and located between the iron core (102b) and the magnetic steels (104a) to generate magnetic field so that create a driving force to vibrate the motor (para [0013]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s motor with the drive unit further comprises an iron core fixed at the base, the coil fixedly attached to the iron core and located between the iron core and the magnetic steels as taught by Xu.  Doing so would generate magnetic field so that create a driving force to vibrate the motor (para [0013]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Xu, further in view of Aoyagi et al. (US 2009/0146509 A1).

Aoyagi teaches a vibration actuator having two coils (21, 22, fig 7), and each of the two opposite sides of the core (30) is attached with one of the coils (fig 7) to generate magnetic fields with the magnets that repulse to each other so that provide an easily assemble the magnets (para [0024]).
 	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chao in view of Xu’s motor with two coils, and each of the two opposite sides of the iron core is attached with one of the coils as taught by Aoyagi.  Doing so would provide an easily assemble the magnets (para [0024]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Guo et al. (US 2018/0026510 A1).
Regarding claim 8, Chao teaches the claimed invention as set forth in claim 7, except for the added limitation of grooves are provided in two opposite sides of a short axis of the base, and the elastic member is provided with a protrusion engaged in the grooves.
Guo teaches a linear motor having grooves (101a) are provided in two opposite sides of a short axis of the base (101), and the elastic member (103) is provided with a protrusion (103a) engaged in the grooves (101a, see fig 2) to increase magnetic field intensity and the magnetic drive force can be improved (para [0014]).


    PNG
    media_image2.png
    454
    504
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s motor with grooves are provided in two opposite sides of a short axis of the base, and the elastic member is provided with a protrusion engaged in the grooves as taught by Guo.  Doing so would increase magnetic field intensity and the magnetic drive force can be improved (para [0014]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yu (US 8,729,746 B2) teaches a linear vibration device in which a PCB is coupled to a bracket having an extension piece protruding at a peripheral portion thereof to transfer an external electrical signal to a coil and a yoke of a stator is installed on an upper surface of the PCB to be coupled to the coil, in order to maximally generate an electromagnetic force in one direction. In addition, an upper plate and a lower plate are configured to concentrate a magnetic field of a magnet configured to create a magnetic field corresponding to an electromagnetic force of the yoke formed by the coil to one direction. Accordingly, a vibrating body includes a vibrator which is operated upward and downward in response to an electromagnetic force concentrated by the yoke, increasing vibration feelings due to the upward and downward movement thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834